— Appeal from a decision of the Workers’ Compensation Board, filed December 27, 1989, as amended by decision filed February 1, 1991, which, inter alia, ruled that claimant’s workers’ compensation benefits were to be paid in biweekly installments.
We reject claimant’s contention that the method of compensation for his hearing loss was governed by Workers’ Compensation Law § 49-bb which governs claims for occupational loss of hearing. The statutory authority under which schedule awards are made for hearing losses in general is Workers’ Compensation Law § 15 (3) (m). That statute makes no distinction between the method of payment for a hearing loss due to an occupational disease and one which results from an accidental injury. Furthermore, Workers’ Compensation Law § 49-cc specifically provides that an employee disabled due to occupational loss of hearing "shall be entitled to compensation in accordance with the provisions of subdivision three of section fifteen of this chapter”. Therefore, claimant was not entitled to be paid the entire loss schedule award at once, but rather was entitled to receive a scheduled payment in the *1090same manner as other schedule loss awards are made under Workers’ Compensation Law § 15 (3) (m).
Casey, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.